DETAILED ACTION
Information Disclosure Statement
	The present action provides the references listed on the IDS filed 10/3/2018 on a new notice of references cited form (PTO-892). It is noted that the references were indicated as considered on form PTO-1449 mailed November 3, 2020; however, because the IDS did not include dates and names, the references are being provided on a new PTO-892 in order to be listed on the issued publication and the IDS dated 10/3/2018 will be shown as “lined-through.”
Reasons for Allowance
Claims 1-6 and 8-16 are allowable as indicated in the previous office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Johnnie A. Shablack/Primary Examiner, Art Unit 3634